Title: From John Adams to Edmund Jenings, 4 May 1779
From: Adams, John
To: Jenings, Edmund


     
      Dear Sir
      Minden May 4. 1779
     
     Yesterday your favour of 25 of April came to Hand, but my dear sir you flatter me too much when you tell me that the Part I have taken gives me a right to influence and direct. I claim no other Right than that of being heard and having what I have to say considered: but According to present Appearances, even this is not like to be conceded to me. Content, in Gods name, if Persons of greater Abilities, more firmness, more Experience, and more Merit are, to be found in such Plenty, by the united states, either at home or abroad, let them be employed. But I can serve no Cause or Country, with Dishonour. It is not the Constitution of my Mind, if it had been I should never have been here, nor at Paris, nor at Congress.
     As to the great Work of Peace, sir, you may depend upon this (if I know any Thing of Congress or the united states, a Point which I begin to doubt) no Peace will ever be made without clear, and positive Instructions from Congress. This is a subject, which in my Apprehension they will reserve to themselves and no Man or Body of Men besides will ever be able to content the People of America, with any Peace. The satisfaction of America, and the Preservation of their Union is the great Point, We have to attend to, in making Peace, and I cannot but think it forward, and presumptuous, in any in public Characters, without Commission, or Instructions for this Purpose, to negociate or even confer about it, any farther than to receive Propositions and transmit them to Congress. Private Gentlemen perhaps may indulge themselves in speculations with less danger.
     I do not draw the Same Conclusion, with you, from the Resolution of Congress respecting the Cargoes of the Amphitrite &c. They say they have Evidence that those Cargoes were not presents which is true, because an Agent arrived in America before I left it to demand Payment of Congress for the whole
     But I have not Time to enlarge at present. My Thoughts have been wholly occupied, of late upon Objects of much less Magnitude, than the Peace of Nations.
     I have had enough to do, to make Peace on Board the Alliance, get the Prisoners exchanged and the ship to sea, and the Moment the Business was accomplished, and the Prospect opened before me of sailing, in the pleasantest Month in the Year and the finest frigate in the World, directly home, a positive order arrives, which disarrayes all my schemes.
     I dined at Brest on Board the St. Esprit, at the Invitation of her Commander Mr. Hamilton, who treated me with perfect Politeness, and there I found an officer, who was constantly humming Tunes to himself and making pathetic Ejaculations to the God of Love. Mr. Hamilton explained me his Case.
     This officer two or three Years ago, was married in the East Indies, to a Young Lady of thirteen upon Condition that she should remain in a Convent untill his Return from Europe. This Spring the Annibal on board of which Vessell this officer was had orders to sail for India,—but when every Thing was ready for the Fleet to sail, orders came from Court for the officers and Equipage of the Annibal to shift on Board the St. Esprit, a ship destined to remain in Brest Harbour for the Channel service.
     I find myself, since my Disappointment, more disposed to pity this officer, and to chant as he did Oh Dieu des Amours &c.
     You may depend upon it, how much soever a Man may pant for Glory, the Prospect of a Battle with Admiral Keppell, or of Captivity in British Prisons is not quite so comfortable to human Nature as that of the Embraces of an agreable family.
     
      Adieu
      John Adams
     
     